Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1-2, 4-12, 14-18, 20-28, 30-36 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by KIDO et al (Pub. No.: US 2017/0229640)

3. 	Regarding independent claim 1, KIDO et al teaches a magnetic memory (Fig. 5A, Fig. 5B) comprising: a magnetic member (Fig. 5A, #10, #15, #20) having a cylindrical form (Fig. 5B, PA), the magnetic member (Fig. 5A, #10, #15, #20) including a first end portion (Fig. 5A, #20) and a second end portion (Fig. 5A, #10) and extending in a first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) from the first end portion (Fig. 5A, #20) to the second end portion (Fig. 5A, #10), the first end portion (Fig. 5A, #20) having an end face (Fig. 5A, outside surface of #20), which includes a face inclined (Fig. 5A, where #20 has face inclined portion with respect to plane perpendicular to d2) with respect to a plane (Fig. 5A, where the plane perpendicular to d2) perpendicular to the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20); a nonmagnetic insulating material (Fig. 5A, #15) extending in the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20), and being provided in the cylindrical form (Fig. 5B, PA) of the magnetic member (Fig. 5A, #10, #15, #20) and being surrounded by (Fig. 5A, where #15 is between #10, and #20, see Fig. 5B) the first end portion (Fig. 5A, #20); a first electrode (Fig. 5B, #51) electrically connected (Fig. 5A, where #20 is electrically connected to #51 through other devices)_ to the first end portion (Fig. 5A, #20); and a second electrode (Fig. 5B, #52) electrically connected (Fig. 5B, #10f connected to #52) to the second end portion (Fig. 5A, #10).  


    PNG
    media_image1.png
    1171
    1139
    media_image1.png
    Greyscale

4. 	Regarding claim 2, 12, 18, 28, KIDO et al teaches the first end portion (Fig. 5A, #20) includes a first portion (Fig. 5A, where in the 1st end portion the face close to #10) and a second portion (Fig. 5A, where in the 1st end portion the face further away from #10) that is closer to the second end portion (Fig. 5A, #10) than the first portion (Fig. 5A, where in the 1st end portion the face close to #10 ) in the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20), a first cross-sectional area of the first portion (Fig. 5A, where in the 1st end portion the face close to #10 ) in a plane (Fig. 5A, where the plane perpendicular to d2) that is perpendicular (see Fig. 5A) to the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) being smaller than (see Fig. 5A) a second cross-sectional area of the second portion (Fig. 5A, where in the 1st end portion the face further away from #10) in a plane (Fig. 5A, where the plane perpendicular to d2) perpendicular to the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20).  
5. 	Regarding claim 4, 14, 20, 30, KIDO et al teaches the first end portion (Fig. 5A, #20) includes a part, a cross-sectional area (Fig. 5A, the direction of PP1) of the part in a plane (Fig. 5A, where the plane perpendicular to d2) perpendicular to the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) increasing along the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) from the first portion (Fig. 5A, where in the 1st end portion the face close to #10 ) to the second portion (Fig. 5A, where in the 1st end portion the face further away from #10).  
6. 	Regarding claim 5, 15, 21, 31, KIDO et al teaches a first magnetic layer (Fig. 5A, #20) extending in a second direction that crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20), the first magnetic layer (Fig. 5A, #20) being connected (see Fig. 5A) to the first end portion (Fig. 5A, #20); a second magnetic layer (Fig. 5A, #10) disposed to face (see Fig. 5A) at least part of the first magnetic layer (Fig. 5A, #20); and a nonmagnetic layer (Fig. 5A, #15A) disposed between the at least part of first magnetic layer (Fig. 5A, #20) and the second magnetic layer (Fig. 5A, #10).  
Regarding claim 6, 22, KIDO et al teaches a magnetic layer (Fig. 5A, #10, #20, #14) extending in a second direction (Fig. 2, PP1 direction) that crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20), the magnetic layer being connected to the first end portion (Fig. 5A, #20); and a field line (Fig. 5A, 20m for example) that writes information (see Fig. 5) to the magnetic layer (Fig. 5A, #10, #20, #14).  
8. 	Regarding claim 7, 23, KIDO et al teaches a magnetic layer (Fig. 5A, #10) disposed to face (see Fig. 5A) an inner face of the first end portion (Fig. 5A, #20); and a nonmagnetic layer (Fig. 5A, #15A) disposed between the magnetic layer (Fig. 5A, #10) and the inner face of -3-Application No.: 16/531,275Attorney Docket No.: 14294.0062-00000 the first end portion (Fig. 5A, #20).  
9. 	Regarding claim 8, 16, 24, 32, KIDO et al teaches a field line (Fig. 5A, #20m for example) that writes information (where the magnetic field line direction represents the difference of information) to the first end portion (Fig. 5A, #20).  
10. 	Regarding claim 9, 25, KIDO et al teaches a circuit (Fig. 7, WLS, BLS, GLS supply current for read, write and erase operation) configured to supply a current to the magnetic member (Fig. 5A, #10, #15, #20) via the first electrode (Fig. 5B, #51) and the second electrode (Fig. 5B, #52), wherein the first electrode (Fig. 5B, #51) is electrically connected to one of the first magnetic laver (Fig. 5A, #20) and the second magnetic layer (Fig. 5A, #10).  
11. 	Regarding independent claim 10, KIDO et al teaches magnetic memory (Fig. 5A, Fig. 5B) comprising: a magnetic member (Fig. 5A, #10, #15, #20) having a cylindrical form (Fig. 5B, PA), the magnetic member (Fig. 5A, #10, #15, #20) including a first end portion (Fig. 5A, #20) and a second end portion (Fig. 5A, #10) and extending Fig. 5A, d2, the direction extension from #10, #15, to #20) from the first end portion (Fig. 5A, #20) to the second end portion (Fig. 5A, #10), the first end portion (Fig. 5A, #20) having an end face (Fig. 5A, outside surface of #20), which includes a first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right) that crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) and a second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) that is different (see Fig. 5A) from the first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right), the second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) crossing the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20). a nonmagnetic insulating material (Fig. 5A, #15) extending in the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20), and being provided in the cylindrical form (Fig. 5B, PA) of the magnetic member (Fig. 5A, #10, #15, #20) and being surrounded by (Fig. 5A, where #15 is between #10, and #20, see Fig. 5B) the first end portion (Fig. 5A, #20); a first electrode (Fig. 5B, #51) electrically connected (Fig. 5A, where #20 is electrically connected to #51 through other devices) to the first end portion (Fig. 5A, #20); and a second electrode (Fig. 5B, #52) electrically connected (Fig. 5B, #10f connected to #52) to the second end portion (Fig. 5A, #10).  
12. 	Regarding claim 11, 27, KIDO et al teaches the first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right) and the second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) are connected to each other, and an angle (see Fig. 5A) at which the first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right) crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) is different from an angle (see Fig. 5A) at which the second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20).  
13. 	Regarding independent claim 17, KIDO et al teaches magnetic memory (Fig. 5A, Fig. 5B) comprising: a nonmagnetic insulating material (Fig. 5A, #15) extending in a first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20); and a magnetic member (Fig. 5A, #10, #15, #20) extending in the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) and surrounding the nonmagnetic insulating material (Fig. 5A, #15), the magnetic member (Fig. 5A, #10, #15, #20) including a first end portion (Fig. 5A, #20) and a second end portion (Fig. 5A, #10), the first end portion (Fig. 5A, #20) having an end face (Fig. 5A, outside surface of #20), which includes a face inclined (Fig. 5A, where #20 has face inclined portion with respect to plane (Fig. 5A, where the plane perpendicular to d2) perpendicular to d2) with respect to a plane (Fig. 5A, where the plane perpendicular to d2) perpendicular (Fig. 5A) to the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20); a first electrode (Fig. 5B, #51) electrically connected to the first end portion (Fig. 5A, #20); and a second electrode (Fig. 5B, #52) electrically connected to the second end portion (Fig. 5A, #10),  wherein the nonmagnetic insulating material (Fig. 5A, #15) is surrounded by (Fig. 5A, where #15 is between #10, and #20, see Fig. 5B) the first end portion (Fig. 5A, #20).  
Regarding independent claim 26, KIDO et al teaches magnetic memory (Fig. 5A, Fig. 5B) comprising: a nonmagnetic insulating material (Fig. 5A, #15) extending in a first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20); and a magnetic member (Fig. 5A, #10, #15, #20) extending in the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) and surrounding the nonmagnetic insulating material (Fig. 5A, #15), the magnetic member (Fig. 5A, #10, #15, #20) including a first end portion (Fig. 5A, #20) and a second end portion (Fig. 5A, #10), the first end portion (Fig. 5A, #20) having an end face (Fig. 5A, outside surface of #20), which includes a first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right) that crosses the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20) and a second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) that is different from the first face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper left to lower right), the second face (Fig. 5A, the surface of #20 cross d2 and diagonally from upper right to lower left) crossing the first direction (Fig. 5A, d2, the direction extension from #10, #15, to #20); a first electrode (Fig. 5B, #51) electrically connected to the first end portion (Fig. 5A, #20); and a second electrode (Fig. 5B, #52) electrically connected to the second end portion (Fig. 5A, #10), wherein the nonmagnetic insulating material (Fig. 5A, #15) is surrounded by (Fig. 5A, where #15 is between #10, and #20, see Fig. 5B) the first end portion (Fig. 5A, #20).  
15. 	Regarding claim 33-36, KIDO et al teaches a -10-Application No.: 1 6/531,275Attorney Docket No.: 14294.0062-00000circuit (Fig. 7, WLS, BLS, GLS supply current for read, write and erase operation) electrically connected to the first electrode (Fig. 5B, #51) and the second electrode (Fig. 5B, #52), the circuit configured Fig. 5A, #10, #15, #20) via the first electrode (Fig. 5B, #51) and the second electrode (Fig. 5B, #52) to move a domain wall (see paragraph [0121]-[0122]) in the magnetic member (Fig. 5A, #10, #15, #20).  

Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
05/12/2021
/HAN YANG/
Primary Examiner, Art Unit 2824